—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Demakos, J.), rendered March 9, 1994, convicting him of murder in the second degree, criminal possession of a weapon in the second degree, and sexual abuse in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that a statement made by an alleged eyewitness constituted Brady material (see, Brady v Maryland, 373 US 83) which was not disclosed to him until the eve of trial. Contrary to the defendant’s contention, however, the record fails to establish that the statement was, in fact, exculpatory and thus, the statement did not constitute Brady material that the People were obligated to disclose to the defendant (see, People v Barbera, 220 AD2d 601).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit (see, CPL 470.05 [2]). Bracken, J. P., Thompson, Goldstein and Lerner, JJ., concur.